Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001147
                                                         18-MAR-2015
                                                         12:01 PM



                          SCPW-14-0001147


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                FATHER WALTER JOHNSON, Petitioner,


                                 vs.


THE HONORABLE EDWIN C. NACINO, JUDGE OF THE CIRCUIT COURT OF THE

       FIRST CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                and 


     JOHN ROE 2; SOCIETY OF THE PRIESTS OF SAINT SULPICE

  A/K/A THE ASSOCIATED SULPICIANS OF THE UNITED STATES, INC.;

      CATHOLIC FOREIGN MISSION SOCIETY OF AMERICA, INC.,

 AKA MARYKNOLL FATHERS AND BROTHERS; and ROMAN CATHOLIC CHURCH

              IN THE STATE OF HAWAII, Respondents.



                        ORIGINAL PROCEEDING

                      (CIV. NO. 12-1-1637-06)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                   OR OTHER APPROPRIATE RELIEF

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Father Walter


Johnson’s petition for a writ of mandamus or other appropriate


relief, filed on October 1, 2014, the documents attached thereto


and submitted in support thereof, and the record, it appears


that, under the specific facts and circumstances of this matter


and the terms of the protective order, Petitioner fails to

demonstrate that disclosure of the requested documents pursuant

to the protective order issued by the Discovery Master violates

article I, section 6 of the Hawai'i Constitution.   Petitioner,

therefore, is not entitled to a writ of mandamus.     See Kema v.

Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is meant to restrain a judge of an inferior

court who has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied. 


          DATED: Honolulu, Hawai'i, March 18, 2015.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2